NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT M. EVANS,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2210
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01095-LJB, Senior Judge Lynn J.
Bush.
                ______________________

               Decided: March 13, 2017
               ______________________

   ROBERT M. EVANS, Talladega, AL, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
BRIAN A. MIZOGUCHI.
                ______________________

  Before WALLACH, CHEN, and HUGHES, Circuit Judges.
2                                   EVANS   v. UNITED STATES



PER CURIAM.
    The instant appeal concerns an alleged breach of con-
tract dispute between Appellant Robert M. Evans and the
United States (“the Government”). The U.S. Court of
Federal Claims dismissed Mr. Evans’s complaint for
failure to state a claim pursuant to Rule 12(b)(6) of the
Rules of the Court of Federal Claims (“RCFC”). See
Evans v. United States, No. 15-1095 C, 2016 WL 3006988,
at *6 (Fed. Cl. May 17, 2016).
   Mr. Evans appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(3) (2012). We affirm.
                      BACKGROUND
    The U.S. Department of Justice’s Drug Enforcement
Administration (“DEA”) seized $27,000 from Mr. Evans’s
place of business. Appellee’s App. 24–25. The Govern-
ment later conceded that the notice of seizure was defec-
tive and, thus, returned the full $27,000 to Mr. Evans. Id.
at 32, 35–36, 44. Mr. Evans unsuccessfully sought attor-
ney fees, costs, and interest on the seized assets in the
U.S. District Court for the Northern District of Alabama
(“the District Court”) and, subsequently, the U.S. Court of
Appeals for the Eleventh Circuit (“the Eleventh Circuit”).
Id. at 43–49; see United States v. Evans, 561 F. App’x 877,
881 (11th Cir. 2014).
    Mr. Evans then filed suit in the Court of Federal
Claims alleging, inter alia, that the Government’s return
of the $27,000 constituted an implied bailment contract
entitling Mr. Evans to interest accrued on the seized
funds. Appellee’s App. 16, 18–19, 24–26. The Govern-
ment moved to dismiss the Complaint pursuant to RCFC
12(b)(6). Id. at 2. The Court of Federal Claims granted
the motion, determining that “the allegations of the
[C]omplaint do not plausibly establish mutuality of intent
or an unambiguous offer of interest on the seized funds”
and, thus, “fail[] to state a breach of contract claim upon
EVANS   v. UNITED STATES                                    3



which relief may be granted.” Evans, 2016 WL 3006988,
at *6 (footnote omitted).
                           DISCUSSION
                   I. Standard of Review
    “We review a grant of a motion to dismiss for failure
to state a claim de novo.” Frankel v. United States, 842
F.3d 1246, 1249 (Fed. Cir. 2016) (citation omitted). To
withstand a motion to dismiss pursuant to RCFC 12(b)(6),
a complaint must contain “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
When ruling on a motion to dismiss, a court must accept
all factual allegations, but not legal conclusions, in a
complaint as true. Id.
    In this appeal, the parties dispute whether, given the
uncontested facts, Mr. Evans entered into a contract with
the Government. “In the absence of factual disputes, the
question of contract formation is a question of law, re-
viewable de novo.” Trauma Serv. Grp. v. United States,
104 F.3d 1321, 1325 (Fed. Cir. 1997).
II. The Court of Federal Claims Correctly Dismissed Mr.
     Evans’s Complaint Pursuant to RCFC 12(b)(6)
    Mr. Evans argues that the Court of Federal Claims
erred in dismissing his claim for interest accrued on the
seized funds because it “incorrectly decided that [Mr.
Evans] did not set forth a breach of bailment[1] contract”


    1   A bailment is “[a] delivery of personal property by
one person . . . to another . . . who holds the property for a
certain purpose . . . under an express or an implied-in-fact
4                                   EVANS   v. UNITED STATES



claim and “fail[ed] to take into account [Mr. Evans]’s
[d]isgorgement [t]heory.” Appellant’s Br. 1. We disagree.
    Mr. Evans alleges an implied-in-fact contract with the
Government. See, e.g., id. at 5, 11–12. “[T]he require-
ments for an implied-in-fact contract are the same as for
an express contract.” Hanlin v. United States, 316 F.3d
1325, 1328 (Fed. Cir. 2003). “An implied-in-fact contract
with the [G]overnment requires proof of (1) mutuality of
intent, (2) consideration, (3) an unambiguous offer and
acceptance, and (4) actual authority on the part of the
[G]overnment’s representative to bind the [G]overnment
in contract.” Kam-Almaz v. United States, 682 F.3d 1364,
1368 (Fed. Cir. 2012) (internal quotation marks and
citation omitted). The plaintiff “bears the burden of
proving the existence of an implied-in-fact contract.” Id.
    Mr. Evans has not satisfied his burden as to the first
element. Mr. Evans has not pleaded factual content or
otherwise identified any record evidence demonstrating
the Government’s intent to pay him the interest accrued
on the seized funds, either before the Court of Federal
Claims or this court, see generally Evans, 2016 WL
3006988; Appellant’s Br., and we have not identified any
factually-supported pleadings or evidence to that effect,
see generally Appellee’s App. Although Mr. Evans argues
that the DEA’s seizure and return of his property created
an implied-in-fact contract, Appellant’s Br. 5, he fails to
explain how these events demonstrate that the Govern-
ment intended to pay Mr. Evans interest, see generally id.;
see also Appellee’s App. 16–30. Therefore, Mr. Evans has
not demonstrated an implied-in-fact contract with the
Government for interest accrued on the seized funds.




contract.”   Bailment, Black’s Law Dictionary (10th ed.
2014).
EVANS   v. UNITED STATES                                  5



    Mr. Evans’s arguments to the contrary are unpersua-
sive. First, Mr. Evans contends that the Court of Federal
Claims erred in relying on Kam-Almaz’s requirement that
he demonstrate mutuality of intent because the Kam-
Almaz dissent, rather than the majority, is correct.
Appellant’s Br. 8–13. However, it is well established that
“[a] prior precedential decision on a point of law by a
panel of this court is binding precedent and cannot be
overruled or avoided unless or until the court sits en
banc.” Preminger v. Sec’y of Veterans Affairs, 517 F.3d
1299, 1309 (Fed. Cir. 2008) (citation omitted). Kam-
Almaz articulates the operative framework for demon-
strating the existence of an implied-in-fact contract with
the Government, and we may not depart from it here.
    Second, Mr. Evans avers that he established an im-
plied-in-fact contract with the Government based on a
disgorgement theory. Appellant’s Br. 13. However, Mr.
Evans does not explain how this disgorgement theory
satisfies his burden of demonstrating mutuality of intent
or any of the other elements of an implied-in-fact contract.
See generally id. To the extent Mr. Evans attempts to
raise an independent claim for disgorgement, he has not
identified a money-mandating source of substantive law,
as required by the Tucker Act, 28 U.S.C. § 1491(a)(1). See
United States v. Testan, 424 U.S. 392, 398 (1976) (“The
Tucker Act . . . is itself only a jurisdictional statute; it
does not create any substantive right enforceable against
the United States for money damages.”); Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc)
(stating that, to establish Tucker Act jurisdiction, “a
plaintiff must identify a separate source of substantive
law that creates the right to money damages” (citations
6                                  EVANS   v. UNITED STATES



omitted)). 2 Therefore, the Court of Federal Claims would
not have had jurisdiction to adjudicate such a claim.
                      CONCLUSION
    We have considered Mr. Evans’s remaining argu-
ments and find them unpersuasive. Accordingly, the final
judgment of the U.S. Court of Federal Claims is
                      AFFIRMED




    2   Before the District Court and the Eleventh Cir-
cuit, Mr. Evans argued that he was entitled to pre- and
post-judgment interest on the seized funds pursuant to
28 U.S.C. § 2465(b)(1). Appellee’s App. 47; Evans, 561 F.
App’x at 879. However, in the Complaint filed with the
Court of Federal Claims, Mr. Evans stated that his reli-
ance on § 2465(b)(1) was “inadvertent[],” Appellee’s App.
25, and his arguments as to § 2465(b)(1) before the Court
of Federal Claims and this court were not related to his
disgorgement theory, see id. at 22; Appellant’s Br. 14–15.
Therefore, Mr. Evans has not identified § 2465(b)(1) as a
money-mandating source of substantive law that could
confer jurisdiction pursuant to the Tucker Act.